Citation Nr: 1605210	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  07-08 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  

[The issues of entitlement to compensation under 38 U.S.C. § 1151 for diabetes mellitus, type II, and for erectile dysfunction, claimed as a result of VA treatment, will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing before Veterans Law Judge (VLJ) Kilcoyne in January 2011.  In September 2012, the Board assumed jurisdiction of the TDIU issue pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), and remanded the matter for further development.  

In March 2014, the Veteran presented testimony on the TDIU issue before VLJ Gallagher.  In March 2015, the issue was remanded because it was inextricably intertwined with issues that were separately remanded by the Board in August 2014.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

In November 2015, the Veteran provided testimony on the TDIU issue before VLJ Kennedy.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  At that time, the record was held open for 60 days so that the Veteran could submit records from the Social Security Administration (SSA).  To date, these records have not been received.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the November 2015 Central Office hearing, the Veteran testified that he was receiving SSA disability benefits.  These records are potentially relevant to the TDIU issue and must be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

Review of the electronic record shows that in November 2015, the Veteran submitted a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, wherein he claimed increased ratings for service-connected hearing loss, tinnitus, right thumb disability and pseudofolliculitis barbae.  He also requested service connection for major depression.  The Board further observes that the issue of whether new and material evidence has been received to reopen a claim for service connection for hypertension was previously referred for appropriate action.  These claims are inextricably intertwined with the appeal issue and should be adjudicated.  See Harris, supra.  For the same reason, the 1151 issues must be readjudicated as directed in a separate remand.

Updated VA medical records should also be obtained on remand.  38 C.F.R. § 3.159(c)(2).  Records were last added to the electronic folder in December 2015.  

Accordingly, the case is REMANDED for the following action:

1.  Request records from SSA pertaining to the award of disability benefits.  

2.  Request records from the VA Medical Center in Memphis, Tennessee for the period from December 2015 to the present.  

3.  Adjudicate the pending claims for increase and for service connection.  (See August 2015 inferred issue/Non-AMC issue and the November 2015 VA Form 21-526EZ).  

4.  Upon completion of the requested development, and following completion of the directives as set forth in the companion remand under Docket No. 10-13 683A, readjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








	(CONTINUED ON NEXT PAGE)


			
KATHLEEN K. GALLAGHER                  MICHAEL E. KILCOYNE
	Veterans Law Judge                                     Veterans Law Judge
Board of Veterans' Appeals                         Board of Veterans' Appeals



________________________________
S. L. KENNEDY
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


